In a proceeding pursuant to article 10 of the Family Court Act, the parents of the allegedly neglected children appeal from an order of the Family Court, Orange County, dated January 13, 1976, which, after a hearing, made permanent a prior order of the same court, dated September 3, 1975, which directed removal of the children from the appellants’ household. Order affirmed, without costs or disbursements. While we do not commend the court’s action in excluding the parents from the courtroom during the testimony of the crucial witness, we do not find that their constitutional right to confront adverse witnesses was violated by such exclusion. While we believe that other, perhaps less drastic, measures could and should have been utilized, we cannot say that the method employed constituted reversible error. Even if the right to confront adverse witnesses extends to neglect proceedings, an issue as to which we make no finding, that right would not have been violated under the circumstances here presented. The dual purposes of this right are to permit (1) cross-examination of the adverse witness (Pointer v Texas, 380 US 400; Douglas v Alabama, 380 US 415) and (2) the trier of fact to observe the witness’ demeanor (Douglas v Alabama, supra). Here, the parents’ counsel conducted a spirited and skilled cross-examination. The appellants each testified, and it was apparent from the nature of their testimony that, had they been in the courtroom, there was little they could have done to improve counsel’s cross-examination. Further, the witness at all times testified before the trier of fact. It is apparent, then, that none of the intended benefits of the right to confront adverse witnesses was denied the parents here. Martuscello, Acting P. J., Latham, Cohalan, Margett and Shapiro, JJ., concur.